Exhibit 10.1

VIKING THERAPEUTICS, INC.

 

Common Stock
($0.00001 par value per share)

 

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

 

 

August 1, 2019

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

 

OPPENHEIMER & CO. INC.

85 Broad Street, 26th Floor

New York, NY 10004

 

Ladies and Gentlemen:

 

Viking Therapeutics, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time to or through Stifel, Nicolaus & Company, Incorporated (“Stifel”) and
Oppenheimer & Co. Inc. (“Oppenheimer”; each an “Agent” and together the
“Agents”) as sales agent and/or principal, shares (the “Shares”) of the
Company’s common stock, $0.00001 par value per share (the “Common Stock”),
having an aggregate offering price of up to $75,000,000 on the terms set forth
in Section 2 of this At-The-Market Equity Offering Sales Agreement (the
“Agreement”).  The Company agrees that whenever it determines to sell Shares
directly to an Agent as principal, it will enter into a separate agreement with
such Agent (each, a “Terms Agreement”) in substantially the form of Annex I
hereto, relating to such sale in accordance with Section 3 of this Agreement.

 

Section 1.  Representations and Warranties.  The Company represents and warrants
to the Agents that, unless such representation or warranty specifies otherwise,
as of the date of this Agreement, any applicable Registration Statement
Amendment Date (as defined in Section 3 below), each Company Periodic Report
Date (as defined in Section 3 below), each Applicable Time (as defined in
Section 1(c) below) and each Settlement Date (as defined in Section 2 below):

 

(a)Compliance with Registration Requirements.  The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), on Form S-3 (File
No. 333-226133), in respect of the Company’s Common Stock (including the Shares)
(collectively, the “Securities”) not declared effective by the Commission
earlier than three years prior to the date hereof; such registration statement,
and any post-effective amendment thereto, has become effective; and no stop
order suspending the effectiveness of such registration statement or any part
thereof has been issued and no proceeding for that purpose has been initiated
or, to the knowledge of the Company, threatened by the Commission; the base
prospectus filed as part of such registration statement, in the form in which it
has most recently been filed with the Commission on or prior to the date of this
Agreement, is hereinafter called the “Basic Prospectus”; the various parts of
such registration statement, including all exhibits thereto and any prospectus
supplement relating to the Shares that is filed with the Commission and deemed
by virtue of Rule 430B to be part of such registration statement, each as
amended at the time such part of the registration statement became effective,
are hereinafter collectively called the “Registration Statement”; the prospectus
supplement specifically relating to the Shares prepared and filed with the
Commission pursuant to Rule 424(b) under the 1933 Act is hereinafter called the
“Prospectus Supplement”; the Basic Prospectus, as amended and supplemented by
the Prospectus Supplement, is hereinafter called the “Prospectus”; any reference
herein to the Basic Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the 1933 Act; any reference to any
amendment or supplement to the Basic Prospectus, the Prospectus Supplement or
the Prospectus shall be deemed to refer to and include any post-effective
amendment to the Registration Statement, any prospectus supplement relating to
the Shares filed with the Commission pursuant to

 

--------------------------------------------------------------------------------

 

Rule 424(b) under the 1933 Act and any documents filed under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and the rules and regulations
of the Commission thereunder (the “1934 Act Regulations”), and incorporated
therein, in each case after the date of the Basic Prospectus, the Prospectus
Supplement or the Prospectus, as the case may be; any reference to any amendment
to the Registration Statement shall be deemed to refer to and include any annual
report of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the 1933 Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”.

 

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  

 

(b)Incorporation of Documents by Reference.  The documents incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, complied in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations, and, when read together with the other
information in the Prospectus, (i) at the time the Registration Statement became
effective, (ii) at the time the Prospectus was issued and (iii) on the date of
this Agreement, did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(c)Independent Accountants.  The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations.

 

(d)Financial Statements.  The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company and its
consolidated Subsidiaries (as defined below), if any, at the dates indicated and
the statement of operations, stockholders’ equity and cash flows of the Company
and its consolidated Subsidiaries for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved, except as may be set forth in the notes
included or incorporated by reference and except that unaudited financial
statements may not contain footnotes required by GAAP.  The supporting
schedules, if any, present fairly, in all material respects, in accordance with
GAAP the information required to be stated therein.  The selected financial data
and the summary financial information (if any) included in the Prospectus
present fairly, in all material respects, the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included or incorporated by reference in the Registration
Statement.  Except as included therein, no historical or pro forma financial
statements or supporting schedules are required to be included or incorporated
by reference in the Registration Statement, the General

2

--------------------------------------------------------------------------------

 

Disclosure Package or the Prospectus under the 1933 Act or the 1933 Act
Regulations.  All disclosures contained in the Registration Statement, the
General Disclosure Package or the Prospectus, or incorporated by reference
therein, regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply in all material respects with
Regulation G of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act, to
the extent applicable.

 

(e)No Material Adverse Change in Business.  Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, except as otherwise stated therein, (i) there has
been no material adverse change, or any development that could reasonably be
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”),
(ii) there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (iii) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

 

(f)Good Standing of the Company.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under this Agreement;
and the Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

 

(g)Good Standing of Subsidiaries.  Each subsidiary listed in Exhibit 21.1 to the
Company’s Annual Report on Form 10-K for the most recently ended fiscal year
(each a “Subsidiary” and, collectively, the “Subsidiaries”), if any, has been
duly organized and is validly existing as a business entity and, if applicable,
is in good standing under the laws of the jurisdiction in which it is organized,
has requisite power and authority to own, lease and operate its properties and
to conduct its business as described in the Prospectus and is duly qualified as
a foreign entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect; except as otherwise disclosed in the Registration Statement, all
of the issued and outstanding equity interests of each such Subsidiary have been
duly authorized and validly issued, is fully paid and non‑assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of
the outstanding equity interests of any Subsidiary was issued in violation of
the preemptive or similar rights of any securityholder of such Subsidiary.  As
of the date hereof, the Company does not have any direct or indirect
subsidiaries.

 

(h)Capitalization.  The shares of issued and outstanding Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable; none
of the outstanding shares of capital stock was issued in violation of the
preemptive or other similar rights of any securityholder of the Company.  The
Company’s Common Stock has been registered pursuant to Section 12(b) of the 1934
Act and is listed on the Nasdaq Capital Market (“Nasdaq”), and the Company has
not taken any action to terminate the registration or listing of the Common
Stock from Nasdaq, nor has the Company received any notification that the
Commission or Nasdaq is contemplating terminating such registration or listing.

 

(i)Authorization of Agreements.  This Agreement has been and any applicable
Terms Agreement shall be duly authorized by the Company.  This Agreement has
been, and any applicable Terms Agreement will be, executed and delivered by the
Company.

 

(j)Authorization and Description of Securities.  The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this Agreement or any
applicable Terms Agreement against payment of the consideration set forth herein
(or therein), will be validly issued and fully paid and non‑assessable; the
Common Stock conforms in all material respects to all statements relating
thereto contained in the Prospectus and such description conforms to the rights
set forth in the

3

--------------------------------------------------------------------------------

 

instruments defining the same; and the issuance of the Shares is not subject to
the preemptive or other similar rights of any securityholder of the Company.

 

(k)Absence of Defaults and Conflicts.  (i) Neither the Company nor any of its
Subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company is subject
(collectively, “Agreements and Instruments”) except for such violations and
defaults as would not have a Material Adverse Effect; and (ii)(A) the execution,
delivery and performance of this Agreement or of any applicable Terms Agreement
and the consummation of the transactions contemplated herein or in any
applicable Terms Agreement and in the Registration Statement (including the
issuance and sale of the Shares and the use of the proceeds from the sale of the
Shares as described in the Prospectus under the caption “Use of Proceeds”) and
compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any Subsidiary
pursuant to, the Agreements and Instruments, (B) nor will such action result in
any violation of the provisions of the charter or by‑laws of the Company or any
Subsidiary, and (C) nor will such action result in any violation of any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations (each, a “Governmental Entity”), except in the case of
clauses (ii)(A) and (ii)(C), such violation or default as would not reasonably
be expected to result in a Material Adverse Effect.  As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.

 

(l)Absence of Labor Dispute.  No labor dispute with the employees of the Company
or any Subsidiary which would reasonably be expected to result in a Material
Adverse Effect exists or, to the knowledge of the Company, is imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or any Subsidiary’s principal suppliers, manufacturers,
customers or contractors which would reasonably be expected to result in a
Material Adverse Effect.

(m)Absence of Proceedings.  There is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity, now pending, or, to
the knowledge of the Company, threatened, against or affecting the Company or
any Subsidiary, which is required to be disclosed in the Registration Statement
or the Prospectus (other than as disclosed therein), or which would reasonably
be expected to result in a Material Adverse Effect, or materially and adversely
affect the properties or assets thereof or the consummation of the transactions
contemplated in this Agreement or any applicable Terms Agreement or the
performance by the Company of its obligations hereunder or thereunder; the
aggregate of all pending legal or governmental proceedings to which the Company
or any Subsidiary is a party or of which any of their respective property or
assets is the subject which are not described in the Registration Statement or
the Prospectus, including ordinary routine litigation incidental to the
business, would not reasonably be expected to result in a Material Adverse
Effect.

 

(n)Accuracy of Exhibits.  There are no contracts or documents which are required
to be described in the Registration Statement or the Prospectus or the documents
incorporated by reference therein or to be filed as exhibits thereto which have
not been so described and filed as required.

 

(o)Possession of Intellectual Property.  Except as would not reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know‑how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and neither
the Company nor any of its Subsidiaries has received any written notice or is
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual

4

--------------------------------------------------------------------------------

 

Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its Subsidiaries therein.

 

(p)Compliance with Health Care Laws. Except as described in the Prospectus, the
Company: (i) is and for the past three (3) years has been in compliance with
applicable Health Care Laws, except for such noncompliance as would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect; (ii) has not received any unresolved FDA Form 483, notice of adverse
finding, warning letter, untitled letter or other written correspondence or
notice from any Governmental Entity alleging or asserting noncompliance with any
Health Care Laws which has not been remedied by the Company, except for such
noncompliance as would not, singly or in the aggregate, be reasonably expected
to result in a Material Adverse Effect; (iii) possesses all licenses,
certificates, approvals, clearances, authorizations, registrations, permits (and
supplements or amendments thereto) required by any Health Care Laws
(“Authorizations”), such Authorizations are valid and in full force and effect,
and the Company is not in violation of any term of any such Authorizations,
except for such failure, invalidity or violation as would not reasonably be
expected to result in a Material Adverse Effect; (iv) has not received written
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Entity or third
party alleging that any product, operation or activity is in violation of any
Health Care Laws or Authorizations, and does not have knowledge that any such
Governmental Entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding, except for such
violations as would not reasonably be expected to result in a Material Adverse
Effect; (v) has not received written notice that any Governmental Entity has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations and the Company has no knowledge that any such Governmental
Entity is considering such action, except for such limitations, suspensions,
modifications or revocations as would not reasonably be expected to result in a
Material Adverse Effect; and (vi) has filed, obtained, maintained or submitted
all reports, documents, forms, notices, applications, records, claims,
submissions (and supplements or amendments thereto) as required by any Health
Care Laws or Authorizations, and all such reports, documents, forms, notices,
applications, records, claims, submissions (and supplements or amendments
thereto) were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission), except where the
failure to file, obtain, maintain or submit such documents would not reasonably
be expected to result in a Material Adverse Effect.

 

As used herein, “Health Care Laws” means: (i) the Federal Food, Drug and
Cosmetic Act and the regulations promulgated thereunder; (ii) all applicable
federal, state, local and all applicable foreign health care related fraud and
abuse law, including the U.S. Anti-Kickback Statute (42 U.S.C. Section
1320a-7b(b)), the Physician Self-Referral Law (commonly known as the Stark law)
(42 U.S.C. Section 1395nn), the civil False Claims Act (31 U.S.C. Section 3729
et seq.), the administrative False Claims Law (42 U.S.C. Section 1320a-7b(a)),
the Civil Monetary Penalties Law (42 U.S.C. Section 1320a-7a), the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. Section 1320d et
seq.), as amended by the Health Information Technology for Economic and Clinical
Health Act of 2009 (collectively, “HIPAA”), the exclusion laws (42 U.S.C.
Section 1320a-7), and the Physician Payments Sunshine Act (42 U.S.C. Section
1320a-7h); (iii) all criminal laws relating to health care fraud and abuse,
including 18 U.S.C. Sections 286 and 287, and the health care fraud criminal
provisions under HIPAA, Medicare (Title XVIII of the Social Security Act), and
Medicaid (Title XIX of the Social Security Act); and (iv) the regulations
promulgated pursuant to such laws, and comparable state laws.

 

(q)Clinical Studies. The studies, tests and preclinical and clinical trials
conducted by or on behalf of the Company as described in the Prospectus (the
“Clinical Studies”), were, and if still pending are, in all material respects,
being conducted in accordance with experimental protocols, procedures and
controls pursuant to accepted professional and scientific standards and all
applicable Health Care Laws and Authorizations; the descriptions of the results
of such studies, tests and trials contained in the Registration Statement, the
General Disclosure Package and the Prospectus are accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and trials; except to the extent disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company has no knowledge of
any studies, tests or trials the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in the Registration Statement, the General Disclosure Package and
the Prospectus when viewed in the context in which such results are described
and the clinical state of development; and the Company has not received any
written notices or correspondence from any Governmental Entity requiring the
termination, suspension or material modification of any Clinical Studies, except
where any such termination, suspension or modification would not reasonably be
expected to result in a Material Adverse Effect.

5

--------------------------------------------------------------------------------

 

 

(r)Manufacturing Practices. All manufacturing operations performed by or on
behalf of the Company are being conducted in compliance with the Quality System
regulation of the FDA and, to the extent applicable, counterpart regulations in
the European Union and all other countries where compliance is required, except
to the extent that the failure to be in compliance would not reasonably be
expected to result in a Material Adverse Effect. The Company and its
subsidiaries are in compliance with all reporting requirements under Health Care
Laws, including, but not limited to, medical device reports (as defined by 21
C.F.R. Part 803), reports of corrections and removals (as defined by 21 C.F.R.
Part 806), and the reporting and recordkeeping requirements under the Quality
System regulation of the FDA, and counterpart regulations in other countries
where compliance is required, except to the extent that the failure to be in
compliance would not reasonably be expected to result in a Material Adverse
Effect.

 

(s)Absence of Further Requirements.  No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement or any applicable Terms Agreement, except such as have been
already obtained or as may be required under the 1933 Act or the 1933 Act
Regulations or state securities laws or by the rules of Nasdaq.

 

(t)Absence of Manipulation.Neither the Company nor any affiliate of the Company
has taken, nor will the Company take, directly or indirectly, any action which
is designed to or which has constituted or which would be expected to cause or
result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.

(u)Possession of Licenses and Permits.  (i) The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them; (ii) the Company and its Subsidiaries are in
compliance with the terms and conditions of all such Governmental Licenses;
(iii) all of the Governmental Licenses are valid and in full force and effect;
and (iv) neither the Company nor any of its Subsidiaries has received any
written notice of proceedings relating to the revocation or material
modification of any such Governmental Licenses, except in the case of clauses
(i) through (iii), for such failures, noncompliance or invalidity as would not
reasonably be expected to result in a Material Adverse Effect.

 

(v)Title to Property.  The Company and its Subsidiaries have good and marketable
title to all real property owned by the Company and its Subsidiaries and good
title to all other properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (i) are described in the Prospectus,
(ii) do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of its Subsidiaries or (iii) would not reasonably
be expected to have a Material Adverse Effect; and all of the leases and
subleases material to the business of the Company and its Subsidiaries,
considered as one enterprise, and under which the Company or any of its
Subsidiaries holds properties described in the Prospectus, are in full force and
effect, and neither the Company nor any Subsidiary has any written notice of any
material claim that has been asserted by anyone adverse to the rights of the
Company or any Subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(w)Investment Company Act.  The Company is not required, and upon the issuance
and sale of the Shares as herein contemplated and the application of the net
proceeds therefrom as described in the Prospectus will not be required, to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

 

(x)Environmental Laws.  Except as described in the Prospectus, (i) neither the
Company nor any of its Subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface

6

--------------------------------------------------------------------------------

 

strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (ii) the Company and its Subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements; (iii)
there are no pending or, to the Company’s knowledge, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its Subsidiaries, and (iv)
there are no events or circumstances of which the Company is aware that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
Governmental Entity, against or affecting the Company or any of its Subsidiaries
relating to Hazardous Materials or any Environmental Laws, except, in the case
of any of clauses (i), (ii), (iii) or (iv) above, for any violation, failure to
have permits, authorization and approvals, events or circumstances that would
not reasonably be expected to have a Material Adverse Effect.

 

(y)Registration Rights.  Except as described in the Prospectus, there are no
persons with registration rights or other similar rights to have any securities
registered pursuant to the Registration Statement or otherwise registered by the
Company under the 1933 Act.

 

(z)Accounting Controls and Disclosure Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as described in the Prospectus, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

The Company and its consolidated Subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(aa)S-3 Eligibility.  (i)(A) At the time of filing the Registration Statement
and (B) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the 1933 Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the 1934 Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the 1933 Act and (ii) at the
earliest time after the filing of the Registration Statement that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the 1933 Act) of the Shares, the Company was not an “ineligible
issuer” as defined in Rule 405 under the 1933 Act.

 

(bb)No Commissions.  Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement or any applicable Terms Agreement) that would
give rise to a valid claim against the Company or any of its Subsidiaries or the
Agents for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Shares.

 

(cc)Deemed Representation.  Any certificate signed by any officer of the Company
delivered to the Agents or to counsel for the Agents pursuant to or in
connection with this Agreement or any applicable Terms Agreement shall be deemed
a representation and warranty by the Company to the Agents as to the matters
covered thereby as of the date or dates indicated in such certificate.

7

--------------------------------------------------------------------------------

 

 

(dd)Compliance with the Sarbanes-Oxley Act.  There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.  

(ee)Payment of Taxes.  Subject to any permitted extensions, all United States
federal income tax returns of the Company and its Subsidiaries required by law
to be filed have been filed and all taxes shown by such returns or otherwise
assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  The United States
federal income tax returns of the Company through the fiscal year ended December
31, 2014 have been settled and no assessment in connection therewith has been
made against the Company. The Company and its Subsidiaries have filed all other
tax returns that are required to have been filed by them pursuant to applicable
foreign, state, local or other law and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
Subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided and except where the
failure to do so would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined.

(ff)Insurance.  The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with insurers believed to be financially sound and
reputable, in such amounts and covering such risks as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect.  The Company has no reason to
believe that it or any Subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Effect.  Neither of the Company nor any Subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

(gg)Statistical and Market-Related Data.  Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources that the Company believes to
be reliable and accurate, and, where required, the Company has obtained the
written consent to the use of such data from such sources.

(hh)Foreign Corrupt Practices Act.  Neither the Company nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company and, to the knowledge of the Company, its affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

(ii)Money Laundering Laws.  The operations of the Company are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any Governmental Entity or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.

8

--------------------------------------------------------------------------------

 

(jj)OFAC.  Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or other person acting on behalf
of the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

Section 2.  Sale and Delivery of Shares.

 

(a)Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell exclusively through an Agent (the “Designated Agent”) acting as
sales agent or directly to an Agent acting as principal from time to time, and
the Designated Agent agrees to use its commercially reasonable efforts to sell
as sales agent for the Company, the Shares.  Nothing contained herein restricts,
nor may be deemed to restrict, the Company from undertaking another offering of
its securities pursuant to a separate registration under the 1933 Act (or any
exemption from such registration), or another offering under the Registration
Statement, provided the Company complies with Section 3(o) hereof. Sales of the
Shares, if any, through a Designated Agent acting as sales agent or directly to
the Agent acting as principal may be made in transactions that are deemed to be
“at the market offerings” as defined in Rule 415 under the 1933 Act.
Notwithstanding the provisions of Section 3(m), the Agent shall not purchase the
Shares sold pursuant to this Agreement for its own account as principal unless
expressly authorized in writing to do so by the Company.

  

(b)The Shares are to be sold on a daily basis or otherwise as shall be agreed to
by the Company and the Designated Agent on that trading day (other than a day on
which Nasdaq is scheduled to close prior to its regular weekday closing time,
each, a “Trading Day”) that the Company has satisfied its obligations under
Section 6 of this Agreement and that the Company has instructed the Designated
Agent to make such sales.  For the avoidance of doubt, the foregoing limitation
shall not apply to sales solely to employees or security holders of the Company
or its Subsidiaries, or to a trustee or other person acquiring such securities
for the accounts of such persons in which such Designated Agent is acting for
the Company in a capacity other than as Designated Agent under this
Agreement.  On any Trading Day, the Company may instruct the Designated Agent by
telephone (confirmed promptly by email by any of the individuals from the
Company set forth on Schedule 1 and shall be addressed to each of the
individuals from the Designated Agent set forth on Schedule 1, which
confirmation will be promptly acknowledged by the Designated Agent) as to the
maximum aggregate dollar value or number of Shares to be sold by the Designated
Agent on such day (in any event not in excess of the number available for
issuance under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be
sold.  Subject to the terms and conditions hereof, the Designated Agent shall
use its commercially reasonable efforts to sell as sales agent all of the Shares
so designated by the Company and in the manner and on the terms so designated by
the Company.  The Company and the Designated Agent each acknowledge and agree
that (i) there can be no assurance that the Designated Agent will be successful
in selling the Shares, (ii) the Designated Agent will incur no liability or
obligation to the Company or any other person or entity if they do not sell
Shares for any reason other than a failure by the Designated Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required by
this Agreement, and (iii) the Designated Agent shall be under no obligation to
purchase Shares on a principal basis except as otherwise specifically agreed by
each of the Designated Agent and the Company pursuant to a Terms Agreement.  In
the event of a conflict between the terms of this Agreement and the terms of a
Terms Agreement, the terms of such Terms Agreement will control.

 

(c)  Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Designated Agent as sales agent shall not be obligated to
use its commercially reasonable efforts to sell, any Shares pursuant to this
Agreement (i) at a price lower than the minimum price therefor authorized from
time to time, or (ii) in a number in excess of the number or maximum aggregate
dollar value of Shares, in each case, authorized from time to time to be issued
and sold under this Agreement, in each case, by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the
Designated Agent in writing.  In addition, the Company may, upon notice to the
Designated Agent, suspend the offering of the Shares or the Designated Agent
may, upon notice to the Company, suspend the offering of the Shares with respect
to which the Designated Agent is acting as sales agent for any reason and at any
time; provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.  

9

--------------------------------------------------------------------------------

 

Any notice given pursuant to the preceding sentence may be given by telephone
(confirmed promptly by email and shall be addressed to each of the individuals
from the Agents set forth on Schedule 1, which confirmation will be promptly
acknowledged).

 

(d)  The gross sales price of any Shares sold pursuant to this Agreement by the
Designated Agent acting as sales agent of the Company shall be the market price
prevailing at the time of sale for shares of the Company’s Common Stock sold by
the Designated Agent on Nasdaq or otherwise, at prices relating to prevailing
market prices or at negotiated prices.  The compensation payable to the
Designated Agent for sales of Shares with respect to which the Designated Agent
acts as sales agent shall be equal to 3.0% of the gross sales price of the
Shares for amounts of Shares sold pursuant to this Agreement.  The Company may
sell Shares to an Agent, acting as principal, at a price agreed upon with such
Agent at the relevant Applicable Time and pursuant to a separate Terms
Agreement.  The remaining proceeds, after further deduction for any transaction
fees imposed by any governmental, regulatory or self-regulatory organization in
respect of such sales, shall constitute the net proceeds to the Company for such
Shares (the “Net Proceeds”).  Such Agent shall notify the Company as promptly as
practicable if any deduction referenced in the preceding sentence will be
required.  

 

(e)  If acting as a sales agent hereunder, the Designated Agent shall provide
written confirmation to the Company promptly following the close of trading on
Nasdaq, each day in which Shares are sold under this Agreement setting forth the
number of Shares sold on such day, the aggregate gross sales proceeds of the
Shares, the Net Proceeds to the Company and the compensation payable by the
Company to such Designated Agent with respect to such sales.

 

(f)  Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement and any applicable Terms
Agreement exceed the aggregate offering price or number, as the case may be, of
Shares of Common Stock (i) set forth in the preamble paragraph of this
Agreement, (ii) available for issuance under the Prospectus and the then
currently effective Registration Statement or (iii) authorized from time to time
to be issued and sold under this Agreement or any applicable Terms Agreement by
the Company’s board of directors, or a duly authorized committee thereof, and
notified to the Designated Agent in writing. In addition, under no circumstances
shall any Shares with respect to which the Designated Agent acts as sales agent
be sold at a price lower than the minimum price therefor authorized from time to
time by the Company’s board of directors, or a duly authorized committee
thereof, and notified to the Designated Agent in writing.

 

(g)Settlement for sales of Shares pursuant to this Section 2 will occur on the
second business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Designated Agent (each such day, a “Settlement Date”).  On each Settlement
Date, the Shares sold through the Designated Agent for settlement on such date
shall be delivered by the Company to the Designated Agent against payment of the
Net Proceeds from the sale of such Shares.  Settlement for all Shares shall be
effected by book-entry delivery of Shares to the Designated Agent’s account at
The Depository Trust Company against payments by the Designated Agent of the Net
Proceeds from the sale of such Shares in same day funds delivered to an account
designated by the Company.  If the Company shall default on its obligation to
deliver Shares on any Settlement Date, the Company shall (i) indemnify and hold
the Designated Agent harmless against any loss, claim or damage arising from or
as a result of such default by the Company and (ii) pay the Designated Agent any
commission to which it would otherwise be entitled absent such default.  

 

(h)Notwithstanding any other provision of this Agreement, the Company and the
Designated Agent agree that no sales of Shares shall take place, and the Company
shall not request the sale of any Shares that would be sold, and the Designated
Agent shall not be obligated to sell, during any period in which the Company’s
insider trading policy, as it exists on the date of the Agreement and as such
may be amended from time to time, would prohibit the purchases or sales of the
Company’s Common Stock by its officers or directors, or during any other period
in which the Company is, or could be deemed to be, in possession of material
non-public information; provided that, unless otherwise agreed between the
Company and the Designated Agent, for purposes of this Section 2(h), such period
shall be deemed to end on the second trading day after the date on which the
Company’s next subsequent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as the case may be, is filed with the Commission.

 

10

--------------------------------------------------------------------------------

 

(i)Any obligation of the Designated Agent to use its commercially reasonable
efforts to sell the Shares on behalf of the Company as sales agent shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Section 6 of this Agreement.

 

(j)The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares pursuant to this Agreement shall only be effected by
or through an Agent, and only a single Agent, on any single given date, and in
no event shall the Company request that more than one Agent sell securities on
the same day; provided however that (i) the foregoing limitation shall not apply
to (A) exercise, vesting or settlement of any option, restricted stock unit,
warrant, right or any conversion privilege set forth in the instruction
governing such securities, (B) sales solely to employees, directors or security
holders of the Company or its subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such person, (C) grants of
options, shares of Common Stock and other awards to purchase or receive shares
of Common Stock under the Company’s stock option, stock bonus or other stock
plans or arrangements that are in effect or (D) issuances of any shares of
Common Stock related to the filing by the Company of any registration statement
on Form S-8 or a successor form thereto relating to shares of Common Stock
granted under any equity compensation plan or employee stock purchase plan and
(ii) such limitation shall not apply (Y) on any day during which no sales are
made pursuant to this Agreement or (Z) during a period in which the Company has
notified the Agents that it will not sell Common Stock under this Agreement and
(1) no Company instruction to sell Shares is pending or (2) after a Company
instruction to sell Shares has been withdrawn.

 

Section 3.  Covenants.   The Company agrees with the Agents:

 

(a)During any period when the delivery of a prospectus is required in connection
with the offering or sale of Shares pursuant to this Agreement (whether
physically or through compliance with Rule 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act), (i) to make no further
amendment or any supplement to the Registration Statement or the Prospectus
(other than an amendment or supplement relating to an offering of the Company’s
securities which is unrelated to the offering of the Shares hereunder) prior to
any Settlement Date which shall be disapproved by the Agents promptly after
reasonable notice thereof and to advise the Agents, promptly after it receives
notice thereof, of the time when any amendment to the Registration Statement has
been filed or becomes effective or any amendment or supplement to the Prospectus
(other than an amendment or supplement relating to an offering of the Company’s
securities which is unrelated to the offering of the Shares hereunder) has been
filed and to furnish the Agents with copies thereof, (ii) to file promptly all
other material required to be filed by the Company with the Commission pursuant
to Rule 433(d) under the 1933 Act, (iii) to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the 1934
Act, (iv) to advise the Agents, promptly after it receives notice thereof, of
the issuance by the Commission of any stop order or of any order preventing or
suspending the use of the Prospectus or other prospectus in respect of the
Shares, of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the form of the Registration Statement or the Prospectus or for
additional information, and (v) in the event of the issuance of any such stop
order or of any such order preventing or suspending the use of the Prospectus in
respect of the Shares or suspending any such qualification, to promptly use its
commercially reasonable efforts to obtain the withdrawal of such order; and in
the event of any such issuance of a notice of objection, promptly to take such
commercially reasonable steps as may be necessary to permit offers and sales of
the Shares by the Agents, which may include, without limitation, amending the
Registration Statement or filing a new registration statement, at the Company’s
expense (references herein to the Registration Statement shall include any such
amendment or new registration statement). Notwithstanding the foregoing, the
Company shall not be required to furnish any document to the extent such
document is available on the Commission’s Electronic Data-Gathering, Analysis,
and Retrieval System (“EDGAR”).

 

(b)Promptly from time to time to take such action as the Agents may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agents may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the sale of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction;

11

--------------------------------------------------------------------------------

 

and to promptly advise the Agents of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for offer or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

 

(c)During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rules 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with the
offering or sale of Shares, the Company will make available to the Agents, as
soon as practicable after the execution of this Agreement, and thereafter from
time to time furnish to the Agents, copies of the most recent Prospectus in such
quantities and at such locations as the Agents may reasonably request for the
purposes contemplated by the 1933 Act.  During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, and if at such time any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such same period to amend or supplement the Prospectus or to file under
the 1934 Act any document incorporated by reference in the Prospectus in order
to comply with the 1933 Act or the 1934 Act, to notify the Agents and to file
such document and to prepare and furnish without charge to the Agents as many
written and electronic copies as the Agents may from time to time reasonably
request of an amended Prospectus or a supplement to the Prospectus which will
correct such statement or omission or effect such compliance. Notwithstanding
the foregoing, the Company shall not be required to furnish any document to the
extent such document is available on EDGAR.

 

(d)To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the 1933 Act), an
earnings statement of the Company and its Subsidiaries (which need not be
audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

 

(e)To pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1) under the 1933 Act without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) under the 1933
Act.

 

(f)To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement and any Terms Agreement in the manner specified in the General
Disclosure Package.

 

(g)In connection with the offering and sale of the Shares, the Company will file
with The Nasdaq Stock Market LLC all documents and notices, and make all
certifications, required by The Nasdaq Stock Market LLC of companies that have
securities that are listed or quoted on Nasdaq and will use commercially
reasonable efforts to maintain such listings or quotations.

 

(h)To not take, directly or indirectly, and to use commercially reasonable
efforts to cause its affiliates to refrain from taking, any action designed to
cause or result in, or that has constituted or might reasonably be expected to
constitute, under the 1934 Act or otherwise, the stabilization or manipulation
of the price of any securities of the Company to facilitate the sale or resale
of the Shares.  

 

(i)At each Applicable Time, each Settlement Date, each Registration Statement
Amendment Date (as defined below), each Company Periodic Report Date (as defined
below) and each date on which Shares are delivered to an Agent pursuant to a
Terms Agreement, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement or any Terms Agreement; provided, that the Company shall not be deemed
to have affirmed each representation, warranty, covenant and other agreement
contained in this Agreement or any Terms Agreement at any time there is no
instruction to sell Shares delivered pursuant to Section 2(b) then in
effect.  In each Annual Report on Form 10-K or Quarterly Report on Form 10-Q
filed by the Company in respect of any quarter in which sales of Shares were
made by or through the Agents under this Agreement or any Terms Agreement (each
date on which any such document is filed, and any date on which an amendment to
any such document is filed, a “Company Periodic Report Date”), the Company shall
set

12

--------------------------------------------------------------------------------

 

forth with regard to such quarter the number of Shares sold through the Agents
under this Agreement or any Terms Agreement and the Net Proceeds received by the
Company with respect to sales of Shares pursuant to this Agreement or any Terms
Agreement.

 

(j)Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to an Agent as principal on a Settlement Date and
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of a prospectus supplement that contains solely the
information set forth in Section 3(i), (3) in connection with the filing of any
current reports on Form 8-K (other than any current reports on Form 8-K which
contain financial statements, supporting schedules or other financial data,
including any current report on Form 8-K under Item 2.02 of such form that is
considered “filed” under the 1934 Act) or (4) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”) and (ii) Company Periodic Report Date, the Company will furnish
or cause to be furnished forthwith to the Agents a certificate dated the date of
effectiveness of such amendment or the date of filing with the Commission of
such supplement or other document, as the case may be, in a form reasonably
satisfactory to the Agents to the effect that the statements contained in the
certificate referred to in Section 6(g) of this Agreement which were last
furnished to the Agents are true and correct at the time of such amendment,
supplement or filing, as the case may be, as though made at and as of such time
(except that such statements shall be deemed to relate to the Registration
Statement, the General Disclosure Package and the Prospectus as amended and
supplemented to such time) or, in lieu of such certificate, a certificate of the
same tenor as the certificate referred to in said Section 6(g), but modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such certificate. As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i),or (ii) above, promptly shall be deemed to be on
or prior to the next succeeding Applicable Time. Notwithstanding the foregoing,
the Company shall not be required to deliver any such certificate at any time
there is no instruction to sell Shares delivered pursuant to Section 2(b) then
in effect; provided however, that such a certificate shall then be required to
be delivered to the Agents prior to any further sales of Shares under this
Agreement covering the period which would most recently have been required but
for this sentence.

 

(k)Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to an Agent as principal on a Settlement Date, and
promptly after each (i) Registration Statement Amendment Date or Company
Periodic Report Date, the Company will furnish or cause to be furnished to the
Agents and to counsel to the Agents the written opinion and letter of each
Company counsel or other counsel reasonably satisfactory to the Agents, dated
the date of effectiveness of such amendment or the date of filing with the
Commission of such supplement or other document, as the case may be, in a form
and substance reasonably satisfactory to the Agents and their counsel, of the
same tenor as the opinions and letters referred to in Section 6(c) of this
Agreement, but modified as necessary to relate to the Registration Statement,
the General Disclosure Package and the Prospectus as amended and supplemented,
or to the document incorporated by reference into the Prospectus, to the time of
delivery of such opinion and letter or, in lieu of such opinion and letter,
counsel last furnishing such letter to the Agents shall furnish the Agents with
a letter substantially to the effect that the Agents may rely on such last
opinion and letter to the same extent as though each were dated the date of such
letter authorizing reliance (except that statements in such last letter shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. Notwithstanding
the foregoing, (y) the Company shall not be required to furnish or cause to be
furnished any such opinion or statement at any time there are no instructions to
sell Shares delivered pursuant to Section 2(b) or a Terms Agreement then in
effect; provided, however, that such an opinion or letter shall then be required
to be furnished to the Agents prior to any further sales of Shares under this
Agreement covering the period which would most recently have been required but
for this sentence, and (z) following the Agents being furnished with the first
opinion(s) pursuant to this Section 3(k), subsequent opinions or letters
furnished pursuant to this Section 3(k) shall only consist of customary written
negative assurance statements.

 

(l)Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to an Agent as principal on a Settlement Date, and
promptly after each (i) Registration Statement

13

--------------------------------------------------------------------------------

 

Amendment Date and (ii) Company Periodic Report Date, the Company will cause
Marcum LLP, or other independent accountants reasonably satisfactory to the
Agents, to furnish to the Agents a letter, dated the date of effectiveness of
such amendment or the date of filing of such supplement or other document with
the Commission, as the case may be, in form reasonably satisfactory to the
Agents and their counsel, of the same tenor as the letter referred to in Section
6(e) hereof, but modified as necessary to relate to the Registration Statement,
the General Disclosure Package and the Prospectus, as amended and supplemented,
or to the document incorporated by reference into the Prospectus, to the date of
such letter. As used in this paragraph, to the extent there shall be an
Applicable Time on or following the date referred to in clause (i) or (ii)
above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time. Notwithstanding the foregoing, after a Company Periodic Report
Date that relates to the filing of a Quarterly Report on Form 10-Q, the Agents
hereby agrees to receive a certificate of the principal financial officer of the
Company, in a form and substance reasonably satisfactory to the Agents and their
counsel, in lieu of a letter from Marcum LLP.  Further, notwithstanding the
foregoing, the Company shall not be required to furnish or cause to be furnished
any such letter or certificate at any time there are no instructions to sell
shares delivered pursuant to Section 2(b) or a Terms Agreement then in effect;
provided, however, that such a letter or certificate, as the case may be, shall
then be required to be furnished to the Agents prior to any further sales of
Shares under this Agreement covering the period which would most recently have
been required but for this sentence.

 

(m)The Company acknowledges and agrees that the Agents have informed the Company
that each Agent may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell Common Stock for its own account and the
accounts of its clients while this Agreement is in effect, provided that such
acknowledgement and agreement shall not be deemed to be an authorization or
consent to any such purchases or sales by such Agent.

 

(n)The Company will cooperate timely with any reasonable due diligence review
conducted by the Agents or their counsel from time to time in connection with
the transactions contemplated hereby or in any Terms Agreement, including,
without limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agents may reasonably
request.

 

(o)During each period commencing on the date on which the Company has given an
instruction pursuant to Section 2(b) and ending on the close of business of the
Settlement Date of the last Shares sold pursuant to such instruction, the
Company will not, without (i) giving the Agents at least five business days’
prior written notice specifying the nature of the proposed sale and the date of
such proposed sale and (ii) the Agents suspending activity under this Agreement
for such period of time as requested by the Company or as deemed appropriate by
the Agents in light of the proposed sale, (A) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, or file any
registration statement under the 1933 Act with respect to any of the foregoing
(other than a shelf registration statement under Rule 415 under the 1933 Act, a
registration statement on Form S-8 or post-effective amendment to the
Registration Statement) or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (A) or (B) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise. The foregoing sentence shall not apply to (u) Common Stock or
securities convertible into or exchangeable for shares of Common Stock as
consideration for mergers, acquisitions, other business combinations or
strategic alliances occurring after the date of this Agreement which are not
issued for capital raising purposes, (v) Common Stock, options or other rights
to purchase Common Stock or Common Stock issuable upon the exercise of options
or upon the lapse of forfeiture restrictions on awards made pursuant to any
employee or director stock incentive or benefits plan, stock ownership plan
(including shares of Common Stock withheld by the Company for the purpose of
paying on behalf of the holder thereof the exercise price of stock options or
for paying taxes due as a result of such exercise or lapse of forfeiture
restrictions) or dividend reinvestment plan (but not Common Stock subject to a
waiver to exceed plan limits in its dividend reinvestment plan) of the Company
whether now in effect or hereafter implemented, (w) any securities issuable upon
the exercise or conversion of warrants, options, convertible securities or other
rights either in existence prior to the date of this

14

--------------------------------------------------------------------------------

 

Agreement or issued thereafter in compliance with this Section 3(o), (x) shares
of Common Stock related to the filing by the Company of any registration
statement on Form S-8 or a successor form thereto relating to shares of Common
Stock granted under any equity compensation plan or employee stock purchase
plan, (y) the Shares to be offered and sold through the Agents pursuant to this
Agreement or any Terms Agreement and (z) equity incentive awards approved by the
board of directors of the Company or the compensation committee thereof or the
issuance of Common Stock upon exercise thereof.

 

Section 4.  Free Writing Prospectus.

 

(a)     (i)The Company represents and agrees that without the prior consent of
the Agents (which consent may not be unreasonably withheld, delayed or
conditioned), it has not made and will not make any offer relating to the Shares
that would constitute a “free writing prospectus” as defined in Rule 405 under
the 1933 Act; and

 

(ii) each Agent represents and agrees that, without the prior consent of the
Company (which consent may not be unreasonably withheld, delayed or
conditioned), it has not made and will not make any offer relating to the Shares
that would constitute a free writing prospectus required to be filed with the
Commission.

 

(b)The Company has complied and will comply with the requirements of Rule 433
under the 1933 Act applicable to any Issuer Free Writing Prospectus (including
any free writing prospectus identified in Section 4(a) hereof), including timely
filing with the Commission or retention where required and legending.

 

Section 5.  Payment of Expenses. The Company covenants and agrees with the
Agents that the Company will pay or cause to be paid the following: (i) the
fees, disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agents; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all actual, reasonable and
documented expenses in connection with the qualification of the Shares for
offering and sale under state securities laws as provided in Section 3(b)
hereof, including the actual, reasonable and documented fees and disbursements
of counsel for the Agents in connection with such qualification and in
connection with the Blue Sky and Legal Investment Surveys; (iv) any filing fees
incident to, and the actual, reasonable and documented fees and disbursements of
counsel for the Agents in connection with, any required review by the Financial
Industry Regulatory Authority, Inc. (“FINRA”) of the terms of the sale of the
Shares; (v) all fees and expenses in connection with listing or quoting the
Shares on Nasdaq; (vi) the cost of preparing the Shares; (vii) the costs and
charges of any transfer agent or registrar or any dividend distribution agent;
(viii) the actual, reasonable and documented fees and disbursements of counsel
to the Agents in an aggregate amount not to exceed $50,000 (which amount shall
include all fees and disbursements of such counsel described in clauses (iii)
and (iv) above) and (ix) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that, except as
provided in this Section, and Section 7 hereof, the Agents will pay all of their
own costs and expenses, including the fees of their counsel, transfer taxes on
resale of any of the Shares by it, and any advertising expenses connected with
any offers it may make.

 

Section 6.  Conditions of Agents’ Obligation.  The obligations of the Agents
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

15

--------------------------------------------------------------------------------

 

(a)The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d) under the 1933 Act shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission and no notice of objection of the Commission to the use of the form
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) under the 1933 Act shall have been received; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the Agents.

 

(b)On every date specified in Section 3(k) hereof, Duane Morris LLP, counsel for
the Agents, shall have furnished to the Agents such written opinion or opinions,
dated as of such date, with respect to such matters as the Agents may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters.

 

(c)On every date specified in Section 3(k) hereof, Paul Hastings LLP, counsel
for the Company, shall have furnished to the Agents written opinion or opinions,
dated as of such date, in form and substance reasonably satisfactory to the
Agents (it being understood and agreed that, other than the first such opinions
furnished to the Agents, such opinions shall consist of a customary written
negative assurance statement only).

 

(d)         Upon the commencement of the offering of Shares under this Agreement
and promptly after each Company Periodic Report Date that relates to the filing
of an Annual Report on Form 10-K, Knobbe Martens Olson & Bear LLP, intellectual
property counsel for the Company, shall have furnished to the Agents written
opinion or opinions, dated as of such date, in form and substance reasonably
satisfactory to the Agents.

 

(e)At the dates specified in Section 3(l) hereof, the independent accountants of
the Company who have certified the financial statements of the Company and its
Subsidiaries included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus shall have
furnished to the Agents a letter dated as of the date of delivery thereof and
addressed to the Agents in form and substance reasonably satisfactory to the
Agents and their counsel, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements of the Company and its Subsidiaries included
or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus. Notwithstanding the foregoing, after a
Company Periodic Report Date that relates to the filing of a Quarterly Report on
Form 10-Q, the Agents hereby agree to receive a certificate of the principal
financial officer of the Company, in a form and substance reasonably
satisfactory to the Agents and their counsel, in lieu of a letter from the
independent accountants of the Company.

 

(f)Prior to commencement of the offering of Shares under this Agreement, the
Agents shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance reasonably satisfactory to the Agents
and their counsel.

 

(g)(i) Upon commencement of the offering of Shares under this Agreement and on
such other dates as reasonably requested by Agents, the Company will furnish or
cause to be furnished promptly to the Agents a certificate of an officer in a
form reasonably satisfactory to the Agents stating the minimum price for the
sale of such Shares pursuant to this Agreement and the maximum number of Shares
that may be issued and sold pursuant to this Agreement or, alternatively,
maximum gross proceeds from such sales, as authorized from time to time by the
Company’s board of directors or a duly authorized committee thereof or, in
connection with any amendment, revision or modification of such minimum price or
maximum Share number or amount, a new certificate with respect thereto and (ii)
on each date specified in Section 3(j), the Agents shall have received a
certificate of executive officers of the Company, one of whom shall be the Chief
Financial Officer, Chief Accounting Officer, principal financial officer,
Treasurer, or Executive Vice President in the area of capital markets and
investments, dated as of the date thereof, to the effect that (A) there has been
no Material Adverse Effect since the date as of which information is given in
the General Disclosure Package and the Prospectus as then amended or
supplemented, (B) the representations and warranties in Section 1 hereof are
true and correct as of such date and (C) the Company

16

--------------------------------------------------------------------------------

 

has complied with all of the agreements entered into in connection with the
transaction contemplated herein and satisfied all conditions on its part to be
performed or satisfied.

 

(h)Since the date of the latest audited financial statements then included or
incorporated by reference in the General Disclosure Package and the Prospectus,
no Material Adverse Effect shall have occurred.

 

(i)The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.

 

(j)On such dates as reasonably requested by the Agents, the Company shall have
conducted due diligence sessions, in form and substance reasonably satisfactory
to the Agents.

 

(k)All filings with the Commission required by Rule 424 under the 1933 Act to
have been filed by each Applicable Time or related Settlement Date shall have
been made within the applicable time period prescribed for such filing by Rule
424 (without reliance on Rule 424(b)(8)).

 

(l)The Company shall have received confirmation that Nasdaq has completed its
review of the Listing of Additional Shares Form submitted by the Company in
connection with the offering prior to the first Settlement Date.

 

(m)Prior to any Settlement Date, the Company shall have furnished to the Agents
such further information, documents or certificates as the Agents may reasonably
request.

 

Section 7.  Indemnification.

 

(a)The Company will indemnify and hold harmless the Agents against any losses,
claims, damages or liabilities, joint or several, to which the Agents may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Agents for any actual, reasonable and documented legal or
other expenses reasonably incurred by the Agents in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, in reliance upon and in strict conformity
with written information furnished to the Company by the Agents expressly for
use therein.

 

(b)Each Agent will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in strict conformity with written information furnished to the Company by
the such Agent expressly for use therein; and will reimburse the Company for any
actual, reasonable and documented legal or other expenses reasonably incurred by
the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

 

17

--------------------------------------------------------------------------------

 

(c)Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection except and then only to the extent such indemnifying party
is materially prejudiced thereby. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under this Section 7 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 

(d)If the indemnification provided for in this Section 7 is unavailable to hold
harmless an indemnified party under subsection (a) or (b) above in respect of
any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and an Agent on the other from the offering of the Shares to which such
loss, claim, damage or liability (or action in respect thereof) relates. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and such Agent on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and such Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total commissions received by such
Agent.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Agent on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Company and the Agents agree
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d).  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this subsection (d), an Agent shall
not be required to contribute any amount in excess of the amount by which the
total compensation received by such Agent with respect to sales of the Shares
sold by it to the public exceeds the amount of any damages which such Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(e)The obligations of the Company under this Section 7 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to the respective directors, officers, employees,
attorneys and agents of each Agent and to each person, if any, who controls each
Agent within the meaning of the 1933 Act and each broker dealer affiliate of the
Agents; and the obligations of each Agent under this Section 7 shall be in
addition to any liability which such Agent may otherwise have and shall extend,
upon the

18

--------------------------------------------------------------------------------

 

same terms and conditions, to each director, officer, employee, attorney and
agent of the Company and to each person, if any, who controls the Company within
the meaning of the 1933 Act.

 

Section 8.  Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agents, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agents or any controlling
person of the Agents, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

 

Section 9.  No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (i) each Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) no Agent has assumed an advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Agent has advised or is
currently advising the Company on other matters) or any other obligation to the
Company except the obligations expressly set forth in this Agreement and (iii)
the Company has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Company agrees that it will not claim that the Agents
have rendered advisory services of any nature or respect, or owe a fiduciary or
similar duty to the Company, in connection with such transaction or the process
leading thereto.

 

Section 10. Termination.

 

(a)The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time.  Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through an Agent for the
Company, the obligations of the Company, including in respect of compensation of
such Agent, shall remain in full force and effect notwithstanding such
termination; and (ii) the provisions of Section 1, Section 5, Section
7,  Section 8, Section 14 and Section 15 of this Agreement shall remain in full
force and effect notwithstanding such termination.

 

(b)Each Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time with
respect to itself.  Any such termination shall be without liability of any party
to any other party except that the provisions of Section 1, Section 5, Section
7, Section 8, Section 14 and Section 15 of this Agreement shall remain in full
force and effect notwithstanding such termination. If an Agent elects to
terminate this Agreement as provided in this Section 10(b) with respect to
itself, such Agent shall provide the required notice as specified in Section 11
(Notices).

 

(c)Unless earlier terminated pursuant to this Section 10, this Agreement shall
automatically terminate upon the issuance and sale of all of the Shares by the
Agents on the terms and subject to the conditions set forth herein except any
termination pursuant to this clause (c) shall in all cases be deemed to provide
that Section 1, Section 5, Section 7, Section 8, Section 14 and Section 15 of
this Agreement shall remain in full force and effect.

 

(d)This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a), (b) or (c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (d) shall in all cases be deemed to provide that
Section 1, Section 5, Section 7, Section 8, Section 14 and Section 15 of this
Agreement shall remain in full force and effect.

 

(e)Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agents or the Company, as the case may be.  If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(g) hereof.

 

(f)In the case of any purchase by an Agent pursuant to a Terms Agreement, such
Agent may terminate this Agreement, at any time at or prior to the Settlement
Date (i) if there has been, since the time of execution of this Agreement or
since the respective dates as of which information is given in the General
Disclosure

19

--------------------------------------------------------------------------------

 

Package or the Prospectus, any Material Adverse Effect, or (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of such Agent, impracticable or inadvisable to market the Shares
or to enforce contracts for the sale of Shares, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or The Nasdaq Stock Market LLC, or if trading generally on the NYSE
or Nasdaq has been suspended or materially limited, or minimum or maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by such system or by order of the Commission, FINRA or
any other governmental authority, or (iv) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (v) if a banking moratorium has been declared by either Federal or
New York authorities.

 

Section 11.  Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and if to the Agents shall be delivered or sent
by mail, email, telex or facsimile transmission to:

 

Stifel, Nicolaus & Company, Incorporated

One South Street, 15th Floor

Baltimore, Maryland 21202

Attention: Dan Covatta

Telephone: (443) 224-1257

Email: dcovatta@stifel.com

 

And

 

Oppenheimer & Co. Inc.

85 Broad Street, 26th Floor

New York, NY 10004

Attention: Peter Vogelsang, OGC

Telephone: (212) 667-8195

Email:  peter.vogelsang@opco.com

 

With a copy to:

 

Duane Morris LLP

1540 Broadway

New York, NY 10036

Attention: James T. Seery

Email: jtseery@duanemorris.com

 

and if to the Company to:

 

Viking Therapeutics, Inc.

12340 El Camino Real, Suite 250

San Diego, CA 92130

Attention: Brian Lian, Ph.D., Chief Executive Officer and Michael Morneau, VP
Finance and Administration

Email: blian@vikingtherapeutics.com and mmorneau@vikingtherapeutics.com

 

With a copy to:

 

Paul Hastings LLP

1117 S. California Avenue

Palo Alto, CA 94304

Attention: Jeffrey T. Hartlin

Email: jeffhartlin@paulhastings.com

20

--------------------------------------------------------------------------------

 

 

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

 

Section 12.  Parties.  This Agreement shall be binding upon, and inure solely to
the benefit of, the Agents and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agents and each person who controls the Company or
the Agents, and their respective heirs, executors, administrators, successors
and assigns, and no other person shall acquire or have any right under or by
virtue of this Agreement.  No purchaser of Shares through the Agents shall be
deemed a successor or assign by reason merely of such purchase.

 

Section 13.  Time of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

Section 14.  Waiver of Jury Trial.  The Company and the Agents hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

Section 15.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 16.  Counterparts.  This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same
instrument.  This Agreement and any Terms Agreement may be delivered by any
party by facsimile, email or other electronic transmission.

 

Section 17.   Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
each of Agent and the Company in accordance with its terms.

 

[Signature Page Follows]

 

 

 

21

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

 

 

VIKING THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Brian Lian, Ph.D.

 

 

Name: Brian Lian, Ph.D.

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

Accepted as of the date hereof:

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

By: /s/ Daniel J. Covatta______________

      Name: Daniel J. Covatta

      Title: Managing Director

 

 

OPPENHEIMER & CO. INC.

 

 

By: /s/ Stephanie Cruz_______________

      Name: Stephanie Cruz

      Title: Managing Director

 

 

 

[Signature Page (At-The-Market Equity Offering Sales Agreement)]

--------------------------------------------------------------------------------

 

Annex 1

VIKING THERAPEUTICS, INC.

Common Stock
($0.00001  par value per share)

TERMS AGREEMENT

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

Attention: Dan Covatta

Telephone: (443) 224-1257

Email: dcovatta@stifel.com

 

OPPENHEIMER & CO. INC.

85 Broad Street, 26th Floor

New York, NY 10004

Attention: Peter Vogelsang, OGC

Telephone: (212) 667-8195

Email:  peter.vogelsang@opco.com

 

Ladies and Gentlemen:

Viking Therapeutics, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the At-the-Market
Equity Offering Sales Agreement, dated August [1], 2019 (the “Sales Agreement”),
among the Company, Stifel, Nicolaus & Company, Incorporated and Oppenheimer &
Co. Inc., to issue and sell to [Stifel, Nicolaus & Company,
Incorporated][Oppenheimer & Co. Inc.] (the “Agent”) the securities specified in
the Schedule hereto (the “Purchased Securities”) [, and solely for the purpose
of covering over-allotments, to grant to the Agent the option to purchase the
additional securities specified in the Schedule hereto (the “Additional
Securities”)]*.

[The Agent shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by the Agent to the Company for the Purchased
Securities.  This option may be exercised by the Agent at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company. Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Closing Date”); provided,
however, that the Option Closing Date shall not be earlier than the Time of
Delivery (as set forth in the Schedule hereto) nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Payment of the purchase price for the Additional Securities
shall be made at the Option Closing Date in the same manner and at the same
office as the payment for the Purchased Securities.]*

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and] [,] the Applicable Time [and any Option
Closing Date]*, except that each

A-1

--------------------------------------------------------------------------------

 

representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement (unless such representation or warranty specifies otherwise)
[and] [,] the Settlement Date [and any Option Closing Date]* in relation to the
Prospectus as amended and supplemented to relate to the Purchased Securities.

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities [and the Additional Securities]*, in the form heretofore delivered to
the Agent is now proposed to be filed with the Securities and Exchange
Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

Very truly yours,

VIKING THERAPEUTICS, INC.

By:  

Name:  

Title:  

 

 

Accepted as of the date hereof:

[STIFEL, NICOLAUS & COMPANY, INCORPORATED][OPPENHEIMER & CO. INC.]

 

By:  

Name:  

Title:  

 

* Include only if the Agent has an over-allotment option.

 

 

 

 

 

A-2